DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 3, 2022.  As directed by the amendment: claims 1, 4, 12, 14, 22 and 24 have been amended, claims 2 and 16-20 have been cancelled, and no claims have been added.  Thus, claims 1, 3-15 and 21-25 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §101 and §112 rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed August 3, 2022, with respect to the rejections of newly amended independent claims 1 and 12 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mitchell et al. (Mitchell), US 2009/0204078 A1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 line 2 recites “…a pump chamber…”.  It is not clear whether this is referring back to the pump chamber of claim 12 line 9, or is in reference to a different pump chamber.  For purposes of examination, claim 14 line 2 is interpreted as “…the pump chamber…”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur et al. (McArthur), US 2013/0204130 A1 in view of Mitchell et al. (Mitchell), US 2009/0204078 A1.
Regarding claim 1, MacArthur discloses a valve system (valve assembly 300, P0062 shown in Figs. 11-16), comprising: a valve body (valve base 316, P0062) comprising a first void and a second void (first and second void, see annotated Fig. 16 below); an inlet component (first port 302, P0062) coupled to the first void; an outlet component (second port 304, P0062) coupled to the second void; a valve tube (valve block 301, P0062) coupled to the first void, the inlet component, the second void, and the outlet component, the valve tube comprising a side port (side port, see annotated Fig. 16 below).  

    PNG
    media_image1.png
    552
    678
    media_image1.png
    Greyscale

MacArthur does not teach the valve system wherein the valve body further comprises a septum, and the valve tube is positioned through the valve body stretching the septum over the valve tube to create a seal.
However, Mitchell teaches a manifold and valve seal for use with a medical device (Figs. 10A-B) wherein the valve body (housing 312, P0088) further comprises a septum (seals 360a and 360b, P0088), and the valve tube (valve 350, P0088) is positioned through the valve body stretching the septum over the valve tube to create a seal (seals 360a-b contacts valve 350 and stretches the seal over valve 350 as it is moved relative to the seal because of friction between the seal and valve, wherein the material for the seal may be elastomeric, P0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the seal formed between the valve block and base of MacArthur so that the seal is made by the valve body comprising a septum as taught by Mitchell, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 3, MacArthur in view of Mitchell teaches the valve system of claim 1, wherein the inlet component is coupled to a reservoir (MacArthur, CO2 source 150, P0043) storing a fluid.  
Regarding claim 4, MacArthur in view of Mitchell teaches the valve system of claim 1, wherein the outlet component is coupled to a fluid path component (MacArthur, connection line 110, P0004).
Regarding claim 5, MacArthur in view of Mitchell teaches the valve system of claim 4, wherein the fluid path component comprises a cannula (MacArthur, connection line 110, P0004).  
Regarding claim 6, MacArthur in view of Mitchell teaches the valve system of claim 1, wherein the valve system is configured to be coupled to a pump head (MacArthur, syringe 320, P0059).  
Regarding claim 7, MacArthur in view of Mitchell teaches the valve system of claim 6, wherein the pump head comprises a pump piston (plunger 324, P0060) and a pump chamber (MacArthur, chamber 322, P0060), wherein the valve tube is coupled to the pump chamber.  
Regarding claim 8, MacArthur in view of Mitchell teaches the valve system of claim 7, wherein during a first stage of operation, the side port is aligned with the inlet component (MacArthur, Fig. 15).  
Regarding claim 9, MacArthur in view of Mitchell teaches the valve system of claim 8, wherein during a second subsequent stage of operation, the pump piston is moved in a first direction (MacArthur, to the left in Fig. 15) to draw a fluid from a reservoir, into the inlet component, into the first void, into the valve tube, and into the pump chamber (MacArthur, P0060-0063).  
Regarding claim 10, MacArthur in view of Mitchell teaches the valve system of claim 9, wherein during a third subsequent stage of operation, the valve body is moved (MacArthur, F1 shown in Fig. 15) to align the side port with the outlet component (MacArthur, Fig. 16).  
Regarding claim 11, MacArthur in view of Mitchell teaches the valve system of claim 10, wherein during a fourth subsequent stage of operation, the pump piston is moved in a second, opposite direction (MacArthur, to the right in Fig. 16) to push the fluid in the pump chamber out through the valve tube, out through the second void, out through the outlet component, and out to a fluid path component (MacArthur, P0060-0063).  
Regarding claim 12, MacArthur discloses a system, comprising: a valve system (valve assembly 300, P0062 shown in Figs. 11-16), the valve system comprising: a valve body (valve base 316, P0062) comprising a first void and a second void (first and second void, see annotated Fig. 16 below); an inlet component (first port 302, P0062) coupled to the first void; an outlet component (second port 304, P0062) coupled to the second void; and a valve tube (valve block 301, P0062) pierced through the valve body and coupled to the first void, the inlet component, the second void, and the outlet component, wherein the valve tube comprises a side port (side port, see annotated Fig. 16 below); and a pump head (syringe 320, P0059) comprising a pump piston (plunger 324, P0060) and a pump chamber (chamber 322, P0060), wherein the valve tube is coupled to the pump chamber.  

    PNG
    media_image1.png
    552
    678
    media_image1.png
    Greyscale

MacArthur does not teach the system wherein the valve body further comprises a septum, and the valve tube is positioned through the valve body stretching the septum over the valve tube to create a seal.
However, Mitchell teaches a manifold and valve seal for use with a medical device (Figs. 10A-B) wherein the valve body (housing 312, P0088) further comprises a septum (seals 360a and 360b, P0088), and the valve tube (valve 350, P0088) is positioned through the valve body stretching the septum over the valve tube to create a seal (seals 360a-b contacts valve 350 and stretches the seal over valve 350 as it is moved relative to the seal because of friction between the seal and valve, wherein the material for the seal may be elastomeric, P0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the seal formed between the valve block and base of MacArthur so that the seal is made by the valve body comprising a septum as taught by Mitchell, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 13, MacArthur in view of Mitchell teaches the system of claim 12, wherein the valve tube is operable to be moved to: a first position (MacArthur, Fig. 15) within the valve body to align the side port to the inlet component when fluid is available to the inlet component to be drawn into the inlet component, and a second position (MacArthur, Fig. 16) within the valve body to align the side port to the outlet component when fluid is to be pushed out of the valve system to the outlet component for delivery of the fluid.  
Regarding claim 14, MacArthur in view of Mitchell teaches the system of claim 12, wherein the valve tube further includes a closed end (MacArthur, closed end, see annotated Fig. 16 below) opposite a pump chamber and the closed end of the valve tube extends outside of the valve body (MacArthur, Fig. 16).

    PNG
    media_image2.png
    461
    594
    media_image2.png
    Greyscale

Regarding claim 15, MacArthur in view of Mitchell teaches the system of claim 12, wherein the pump piston is configured to draw fluid into the valve tube and to push the fluid from the pump chamber into the valve tube (MacArthur, Figs. 15-16).  
Regarding claim 25, MacArthur in view of Mitchell teaches the system of claim 12, wherein the valve tube is operable to be completely closed off from the inlet component and the outlet component when transitioning between the inlet component and the outlet component (the side port of the valve block is completely isolated between the inlet and the outlet components when transitioning, and further comprises seals that enable the isolation to occur as the valve block transitions).
Claim 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur in view of Mitchell in view of Haury et al. (Haury), US 2018/0015274 A1.
Regarding claim 21, MacArthur in view of Mitchell teaches the valve system of claim 1.
McArthur in view of Mitchell teaches the claimed invention except for wherein the side port of the valve tube further comprises: a first opening and a second opening.  
However, Haury teaches a valve where the side port (side opening 270, P0157) of the valve tube further comprises: a first opening and a second opening (a plurality of side openings may be provided circumferentially, P0157).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the valve tube of McArthur with a plurality of side openings as taught by Haury for the purpose of ensuring a fluid connection with the first and second voids in the event of relative rotation between the valve tube and valve base.
Regarding claim 22, MacArthur in view of Mitchell in view of Haury teaches the valve system of claim 21.
McArthur in view Mitchell in view of Haury does not explicitly teach wherein the first opening and the second opening are axially aligned with one another on opposite sides of the tube valve.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try such a positioning because Haury teaches a valve having multiple side holes positioned circumferentially, so that there are a finite number of predictable positions for the openings on the circumference, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.   
Regarding claim 23, MacArthur in view of Mitchell teaches the system of claim 12.
McArthur in view of Mitchell teaches the claimed invention except for wherein the side port of the valve tube further comprises: a first opening and a second opening.  
However, Haury teaches a valve where the side port (side opening 270, P0157) of the valve tube further comprises: a first opening and a second opening (a plurality of side openings may be provided circumferentially, P0157).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the valve tube of McArthur with a plurality of side openings as taught by Haury for the purpose of ensuring a fluid connection with the first and second voids in the event of relative rotation between the valve tube and valve base.
Regarding claim 24, MacArthur in view of Mitchell in view of Haury teaches the system of claim 23.
McArthur in view of Mitchell in view of Haury does not explicitly teach wherein the first opening and the second opening are axially aligned with one another on opposite sides of the tube valve.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try such a positioning because Haury teaches a valve having multiple side holes positioned circumferentially, so that there are a finite number of predictable positions for the openings on the circumference, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783